Citation Nr: 0902624	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-28 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure.

2.  Entitlement to service connection for pelvic tilt.

3.  Entitlement to service connection for degenerative joint 
disease and disc disease of the lumbosacral spine.

4.  Entitlement to service connection for a neck condition. 

5.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
December 1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO decision, which 
denied claims for service connection for pelvic tilt, 
degenerative joint disease and disc disease of the 
lumbosacral spine, a neck condition, high blood pressure, and 
bilateral hearing loss.

In September 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Louis, Missouri RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The Board notes that the veteran's claim for service 
connection for pelvic tilt has alternately been referred to 
as a claim for service connection for scoliosis.  Regardless, 
as this issue was characterized as a claim for service 
connection for pelvic tilt in both the September 2006 RO 
decision and the August 2007 statement of the case (SOC), the 
Board will continue to characterize it as such, for the sake 
of consistency.   

The Board notes that, in addition to the claims currently on 
appeal, the August 2007 SOC also included the issues of 
entitlement to service connection for pneumonia, high 
cholesterol, shingles, chicken pox, crabs, irritable bowel 
syndrome, heat rash (dermatitis), skin cancer, mallet finger, 
stress, cyst on the left knee, acid reflux, and tinnitus; 
entitlement to increased evaluations for service-connected 
allergic rhinitis and service-connected hemorrhoids; 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities; and 
entitlement to nonservice-connected pension benefits.  The 
veteran's August 2007 VA Form 9 Appeal properly appealed all 
of these issues.  However, in an April 2008 statement, the 
veteran withdrew the appeal of all of the aforementioned 
issues.  As such, these issues are no longer on appeal before 
the Board. 

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's high blood pressure is first shown by 
medical evidence dated within 1 year from his discharge from 
service, and it is as likely as not that the disability 
manifested to a compensable degree during that period.

2.  The veteran is shown at least as likely as not to have 
pelvic tilt that is etiologically related to a disease, 
injury, or event in service.

3.  The veteran is shown at least as likely as not to have 
degenerative joint disease and disc disease of the 
lumbosacral spine that is etiologically related to a disease, 
injury, or event in service.

4.  The veteran is shown at least as likely as not to have a 
neck condition that is etiologically related to a disease, 
injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for high blood pressure.  
See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  Service connection is warranted for pelvic tilt.  See 38 
U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  Service connection is warranted for degenerative joint 
disease and disc disease of the lumbosacral spine.  See 38 
U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  Service connection is warranted for a neck condition.  
See 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims for service connection 
for pelvic tilt, high blood pressure, degenerative joint 
disease and disc disease of the lumbosacral spine, and a neck 
condition, the benefits sought on appeal have been granted in 
full, as discussed below.  As such, the Board finds that any 
error related to the VCAA on these claims is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).




II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

1.  Entitlement to service connection for high blood 
pressure.

The veteran alleges that he currently has high blood pressure 
as a result of his active duty.  Specifically, the veteran 
has indicated that the stress of preparing to be ready for 
combat resulted in his high blood pressure.  See Claim, 
January 2006.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).

Upon review of the veteran's claims folder, the Board notes 
that the veteran did exhibit an elevated blood pressure on 
several occasions during service.  Specifically, in July 
1993, his blood pressure was recorded as 130/92.  Throughout 
service, the veteran's blood pressure was also recorded as 
142/93 in November 1987, 126/80 in June 1989, 130/100 in July 
1989, 118/90 and 122/80 in February 1990, 120/80 in March 
1992, 147/93 in October 1992, and 120/90 in December 1992.  
Recent medical records have indicated that the veteran has a 
current diagnosis of hypertension or high blood pressure.  
See T.J.G., M.D. treatment records, November 2003 and 
February 2005; T.J.G., M.D. letter, October 2008; VA 
treatment records, June 2005 and July 2005.  

In an October 2008 letter, the veteran's treating private 
physician indicated that he diagnosed the veteran with 
hypertension within a year of his discharge from service, 
with a diastolic pressure 10 mmHg about normal.  See T.J.G., 
M.D. letter, October 2008.  This physician went on to state 
that this hypertension condition was as likely as not related 
to his service because review of his service records 
indicated abnormal blood pressure readings during his 
service.  [Although the physician actually wrote the word 
"normal" when referring to the blood pressure readings in 
service, it appears clear from the overall text of this 
letter that the physician meant to write the word 
"abnormal."]

With regards to establishing service connection for 
hypertension or high blood pressure on a presumptive basis, 
the Board notes that the claims folder contains evidence 
indicating that the veteran's blood pressure was elevated on 
more than one occasion during service.  In addition, the 
claims folder contains a letter from the veteran's private 
physician indicating that the veteran was diagnosed with 
hypertension within 1 year of his discharge from service.  
Admittedly, it is unclear from the physician's findings 
whether or not the disability manifested to a compensable 
degree.  However, the Board notes that the claims folder also 
contains a VA examination from February 1994, approximately 2 
months after his discharge from service.  At this 
examination, his blood pressure was recorded as 140/90, 
140/100, and 130/100.  As two of those readings would satisfy 
the criteria for a compensable evaluation, the Board 
concludes that the evidence is at least in equipoise as to 
whether the disability manifested to a compensable degree 
within a year of separation.  Therefore, having resolved 
doubt in favor of the veteran, the Board finds that the 
criteria for a grant of service connection on a presumptive 
basis have been met.  As such, the veteran's claim for 
service connection for high blood pressure is granted. 

2.  Entitlement to service connection for pelvic tilt, 
degenerative joint disease and disc disease of the 
lumbosacral spine, and a neck condition. 

The veteran alleges that he currently has pelvic tilt, 
degenerative joint disease and disc disease of the 
lumbosacral spine, and a neck condition as a result of his 
active duty.  Specifically, the veteran indicated that he 
injured himself while pushing a vehicle in Germany that had 
gotten stuck in the snow.  See Claim, January 2006.  The 
veteran has also indicated that he injured his neck by 
carrying an 80 pound rucksack as part of required training on 
the Mountain Leader Certificate Course.  See VA Form 9 
Appeal, August 2007. 

Upon review of the veteran's service medical records, the 
Board notes that these records do reflect that the veteran 
injured himself in 1984 by falling on his back while pushing 
a vehicle.  See service medical records, January 1984 and 
February 1984.  The veteran complained of back pain and hip 
pain at that time.  He was also noted as having scoliosis of 
the lumbosacral spine and a pelvic tilt, but the veteran's 
service medical records do not specifically note complaints 
of neck pain.

In August 2006, the veteran underwent a VA examination.  At 
this examination, the examiner noted that the veteran 
reported falling in 1984 and injuring his back and pelvis.  
The examiner noted that x-rays were obtained, which revealed 
no fractures, and the veteran reported no back pain for the 
rest of his active duty.  Two years after his release from 
active duty, the veteran developed back pain, for which he 
sought treatment by a chiropractor.  This back pain also 
affected his sacral area, which he calls his pelvis.  The 
chiropractor treated his pelvic tilt as well.  Since 2004, he 
has not experienced any back pain and currently receives no 
treatment for his back.  The examiner at this examination 
noted that there was no current visible tilt and no 
complaints about the hip joints.  In conclusion, the examiner 
diagnosed the veteran with degenerative joint disease and 
degenerative disc disease of the lumbosacral spine and noted 
that a pelvic tilt was not found that day.  The examiner did 
not address the issue of a possible neck condition. 

In October 2008, the veteran's private physician submitted a 
letter indicating that he has treated the veteran since his 
discharge from active duty in 1993.  See T.J.G., M.D. letter, 
October 2008.  He noted that the veteran currently has 
subluxation of the cervical spine, lumbar spine, and pelvis 
tilt.  This physician reviewed the veteran's service records 
and noted an injury to the veteran's back, neck, and pelvis.  
He acknowledges that the veteran's service records did not 
show continuous symptoms and lingering effects of his injury, 
as well as other conditions.  However, he also noted that the 
veteran was healthy without any illness prior to joining the 
service and has since received periodic chiropractic 
manipulations for the subluxation of the cervical spine, 
lumbar spine, and pelvis.  He concluded that these conditions 
are at least as likely as not to be related to his military 
service based on x-rays from the veteran's service doctors 
and x-rays from his chiropractor, who confirmed subluxation 
of the cervical spine, lumbar spine, and pelvis, and 
scoliosis of the lumbar spine.  He asserted that he agreed 
with the veteran's chiropractor, who stated that the veteran 
had degenerative joint disease of the lumbar spine with 
compensatory scoliosis.  The physician concluded by stating 
that the veteran's conditions began during his service or, if 
preexisting, were aggravated beyond natural progression by 
service.  His in-service injury resulted in chronic neck, 
back, and pelvis problems.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  

With regards to the veteran's lumbar spine disability, the 
Board notes that the evidence of record reflects that the 
veteran complained of lower back pain during service.  The 
evidence of record also reflects that the veteran has been 
currently diagnosed with degenerative joint disease and 
degenerative disc disease of the lumbar spine with 
compensatory scoliosis, and subluxation of the lumbar spine.  
See VA examination report, August 2006; D.G.A. treatment 
record, October 1998.  In October 2008, the veteran's private 
physician who has been treating him since his discharge from 
service opined that his current lumbar spine condition is at 
least as likely as not to be related to his military service.  
The claims folder contains no contrary opinions.  Therefore, 
as the evidence of record reflects an in-service injury and a 
current disability, and the only medical opinion of record 
directly links the veteran's current lumbar spine disability 
to his active duty, the Board finds that service connection 
is warranted for the veteran's current lumbar spine 
disability.    

With regards to the veteran's pelvic tilt, the Board notes 
that the veteran complained of hip pain in service and was 
specifically noted as having a pelvic tilt.  With regards to 
a current pelvic disability, the Board notes that the 
examiner at the August 2006 VA examination determined that a 
pelvic tilt was "not found today."  However, upon review of 
the medical evidence of record, it is clear that the veteran 
has sought treatment on several occasions and for many years 
for complaints of hip pain.  In August 1995, the veteran 
complained of low back pain radiating into both hips 
bilaterally.  See T.J.G. treatment record, August 1995.  In 
January 1996, a private physician noted that the veteran 
presented with a many year history of pain and stiffness 
along the lateral aspects of his hips.  See J.G.P, M.D. 
treatment record, January 1996.  While x-rays of the pelvis 
were unremarkable, this physician diagnosed the veteran with 
iliotibial band tendonitis bilaterally.  Id.  In October 
1998, the veteran was diagnosed with subluxation of the 
pelvis.  See D.G.A. treatment record, October 1998.  Finally, 
in the October 2008 letter from the veteran's private 
physician, it was specifically noted that, based on 15 years 
of treatment and a review of the veteran's service and post-
service medical records, the veteran experiences subluxation 
of the pelvis, which is as likely as not to be related to his 
active duty. 

The Board finds that, regardless of the lack of diagnosis of 
a pelvic disability at the August 2006 VA examination, the 
veteran's private physician, who has treated him since 1993, 
is likely knowledgeable enough regarding the veteran's 
health, and his conclusion is the result of numerous physical 
examinations conducted over years.  In addition, the claims 
folder contains private treatment records documenting the 
veteran's complaints of hip pain dating back to less than 2 
years after his discharge from service.  Therefore, as the 
evidence of record reflects an in-service injury and a 
current disability, and the only medical opinion of record 
directly links the veteran's current pelvic disability to his 
active duty, the Board finds that service connection is 
warranted for the veteran's current subluxation of the pelvis 
or pelvic tilt.    

With regards to the veteran's neck condition, the Board notes 
that the veteran has a current diagnosis of subluxation of 
the cervical spine.  See T.J.G., M.D. letter, October 2008.  
In addition, as noted above, the veteran's private physician 
who has been treating him since his discharge from service 
opined that his current cervical spine condition is at least 
as likely as not to be related to his military service. 

The Board recognizes that the veteran's service medical 
records do not specifically document complaints of or 
treatment for a neck disability or injury.  However, he was 
clearly involved in an accident in service that resulted in 
back pain, and the veteran has reported a continuity of 
symptoms in his neck since service.  See Claim, January 2006.  
The Board notes that the veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  A 
layperson, such as the veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Furthermore, the Board may not reject as 
not credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints 
or treatment for the relevant condition or symptoms.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006).

The Board notes that the veteran was involved in a post-
service car accident in April 1998, at which time he reported 
and was treated for neck pain.  Significantly, however, the 
veteran reported in the Automobile Accident Questionnaire at 
that time that he had a history of neck pain prior to the 
accident.  In addition, the veteran reported a neck injury in 
a January 1996 private treatment record, nearly 2 years 
before this accident occurred.  See J.G.P., M.D. treatment 
record, January 1996.  Therefore, in light of the fact that 
the veteran complained of neck pain prior to this accident 
and indicated 9 years prior to filing his claim for service 
connection that he had a history of neck pain, the Board 
finds his statements that he began experiencing neck pain 
during active duty to be credible.  As such, regardless of 
the absence in the veteran's service medical records for any 
complaints, treatment, or diagnosis of a neck condition 
during active duty, and in light of the fact that the 
evidence of record reflects that the veteran has a current 
diagnosis of a neck condition and has consistently reported a 
continuity of symptomatology since service, and the only 
medical opinion of record specifically links his current neck 
condition to his active duty, the Board will grant service 
connection for a neck condition. 

In summary, for the aforementioned reasons, and resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that service connection must be granted for the veteran's 
pelvic tilt, degenerative joint disease and degenerative disc 
disease of the lumbar spine, and neck condition.  

ORDER

Entitlement to service connection for high blood pressure is 
granted.

Entitlement to service connection for pelvic tilt is granted.

Entitlement to service connection for degenerative joint 
disease and disc disease of the lumbosacral spine is granted.

Entitlement to service connection for a neck condition is 
granted. 


REMAND

The veteran is also seeking entitlement to service connection 
for bilateral hearing loss.  After a thorough review of the 
veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.  

Upon review of the veteran's service medical records, the 
Board acknowledges that it was reported that the veteran was 
routinely exposed to hazardous noise.  See service medical 
record, April 1992.  However, it was also noted that, upon 
examination in September 1993, the veteran's hearing was 
within normal limits.  In addition, hearing loss was not 
noted on his September 1993 separation examination.  

The Board acknowledges that the veteran has been noted in 
recent VA treatment records as having hearing loss.  
Specifically, in a March 2005 VA treatment record, the 
veteran was noted as having normal to moderate sensorineural 
hearing loss in the right ear and normal to mild 
sensorineural hearing loss in the left ear.  In a July 2005 
VA treatment record, the veteran was noted as having partial 
hearing loss.   

In October 2008, a letter was submitted by the veteran's 
private physician, indicating that the veteran has complained 
of decreased hearing problems at 2 of his civilian 
workplaces, neither of which exposed him to high noises.  See 
T.J.G., M.D. letter, October 2008.  This physician further 
stated that the veteran's only prior exposure to continuous 
noise was during his 12 years in the Army, around generators 
which powered his signal vans.  He concluded by stating that 
it is very likely that the veteran's current sensorineural 
hearing loss is related to exposure during service, as 
documented by numerous hearing tests.
 
With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2008).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The claims folder currently does not contain a post-service 
audiological examination report demonstrating that the 
veteran's hearing loss meets the definition of a hearing loss 
disability according to 38 C.F.R. § 3.385.  As such, in light 
of the fact that the veteran has been noted as experiencing 
hearing loss of some level in VA treatment records, and the 
veteran's private treating physician has indicated that he 
has hearing loss as a result of his active duty, the Board 
finds that a VA examination must be ordered to properly 
assess the veteran's current hearing acuity according to 
38 C.F.R. § 3.385, and to determine whether any current 
hearing loss of either ear was incurred in or aggravated by 
his active duty.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
audiological examination and Maryland 
CNC speech recognition test.  The 
claims file should be provided to the 
examiner for review, and the examiner 
should note that it has been reviewed. 

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran has current bilateral 
hearing loss.  If so, an opinion should 
be provided as to whether it is at 
least as likely as not that the 
veteran's current hearing loss (of 
either or both ears) began during 
service or within one year of service 
discharge. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Then, the RO/AMC should readjudicate 
the claim.  In the event that the claim 
is not resolved to the satisfaction of 
the veteran, he should be provided a 
supplemental statement of the case 
(SSOC).  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


